FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SURINDER KUMAR ARORA,                            No. 07-71958

               Petitioner,                       Agency No. A096-155-787

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Surinder Kumar Arora, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Husyev v.

Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination

because the IJ made a specific and cogent demeanor finding, see Arulampalam v.

Ashcroft, 353 F.3d 679, 686 (9th Cir. 2003), and because Arora’s testimony

regarding his injuries was inconsistent with his medical documents, see Goel v.

Gonzales, 490 F.3d 735 (9th Cir. 2007) (per curiam). In the absence of credible

testimony, Arora’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Arora’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         2                                    07-71958